Exhibit 10.20

APPLIED IMMUNE TECHNOLOGIES LTD.

(the “Company”)

SHARE OPTION PLAN (2014)

Adopted by the Board of Directors on              2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

Preamble

     3  

2.

 

Schedules, Headings and Definitions

     3  

3.

 

Shares Subject to Plan; Issuance of Options

     5  

4.

 

Terms of the Options

     6  

5.

 

Manner of Exercising the Option

     8  

6.

 

Trust

     10  

7.

 

Taxes

     11  

8.

 

Registration of the Exercise Shares

     11  

9.

 

The rights attached to the Exercise Shares

     12  

10.

 

Changes to the Plan and in the Company’s Share Capital

     13  

11.

 

Notices; Documentation

     15  

12.

 

Governing Law

     16  

Schedule A:             Form of Exercise Notice

     17  

Schedule B:             Proxy.

     18  

 

2



--------------------------------------------------------------------------------

1.   Preamble   This plan, as amended from time to time, shall be known as the
“Applied Immune Technologies Ltd. Share Option Plan (2014)” (the “Plan”). The
purpose of the Plan is to provide incentives to certain employees of the Company
and others whose identities shall be determined by the Board (the “Offerees”),
from time to time, by offering one or more of such Offerees the opportunity to
purchase ordinary shares in the Company, NIS 0.01 par value each (the “Ordinary
Shares”). 2.   Schedules, Headings and Definitions 2.1   The Schedules hereto
constitute an integral part of the Plan. 2.2   The section headings are intended
solely for the reader’s convenience and in no event shall they constitute a
basis for the interpretation of the Plan. 2.3   In this Plan, the following
terms shall have the meanings set forth beside them:   “102 Provisions”    The
provisions of section 102 of the Ordinance and of the Income Tax Rules (Tax
Relief in Allocating Shares to Employees), 5763-2003, as they shall apply from
time to time to shares and options issued hereunder;   “3(i) Option”    An
Option granted under the rules of Section 3(i) of the Ordinance, as amended, or
any law or regulations, which shall replace Section 3(i);   “Applicable Laws”   
The requirements relating to the administration of share option plans under
Israeli law, any stock exchange or quotation system on which the Ordinary Shares
are listed or quoted and the applicable laws of any other country or
jurisdiction where Options are granted under the Plan;   “Board”    The
Company’s Board of Directors, or any committees lawfully empowered by the Board;
  “Cause”   

Any of the following: (i) the Offeree’s theft, dishonesty, or falsification of
any Company documents or records; (ii) the Offeree’s improper use or disclosure
of the Company’s confidential or proprietary information; (iii) any action by
the Offeree which has a detrimental effect on the Company’s reputation or
business; (iv) any material breach of the Offeree of any agreement between the
Offeree and the Company; (v) the Offeree’s conviction (including any guilty plea
or plea of nolo contendere) of any criminal act which impairs the Offeree’s
ability to perform his or her duties with the Company; (vi) a breach of the non
compete commitment.

 

For purposes of the definition of Cause, “Company” shall include the parent or
subsidiary employing or engaging the services of the Offeree;

 

3



--------------------------------------------------------------------------------

  “Consultant”    Any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity, including
any employees of such person and including a non-Employee Director of the
Company or any Related Company thereof. An Offeree shall not cease to be a
Consultant in case of any temporary interruption in such person’s availability
to provide services to the Company, any Related Company, or any successor, which
has been authorized in writing by the engaging company (or by the Parent or
Subsidiary) prior to its commencement;   “Controlling Shareholder”    Shall have
the meaning ascribed to it in Section 32(i) of the Ordinance;   “Effective Date”
   A date to be determined separately for each offer to each Offeree, from which
the Offeree’s entitlement to the Options shall begin to vest;   “Exercise Date”
   As defined in section 5.2 below;   “Exercise Price”    A price to be
determined separately for each Offeree under section 3.4 below and set out in
such Offeree’s Notice of Share Option Grant;   “Exercise Shares”    As defined
in section 3.2 below;   “IPO”    Initial public offering of the Company’s
shares;   “Lockup Period”    As defined in section 6.1 below;   “Notice Of Share
Option Grant”    A Notice setting out each Offeree’s separate terms and
conditions including but not limited to the Offeree’s Options Exercise Price,
Vesting Schedule etc.;   “Number of Vested Options”    A number to be calculated
separately for each Offeree in accordance with such Offeree’s vesting schedule
determined under section 3.4 below and set out in such Offeree’s Notice of Share
Option Grant;   “Options”    As defined in section 3.2 below;   “Ordinance”   
The Israeli Income Tax Ordinance [New Version], 5721-1961 as amended, the rules
promulgated thereunder, or any law or regulations which shall replace the
Ordinance or Sections 3(i) or 102 Provisions;   “Related Company”    A company
in which the Company is a Controlling Shareholder or a company which is a
Controlling Shareholder in the Company;   “Significant Event”    Any Deemed
Liquidation Event (as defined in the Company’s Articles of Association, as
amended from time to time), including, without limitation, any of the following:
     (a) An acquisition of all or substantially all of the Company’s assets, or

 

4



--------------------------------------------------------------------------------

    

(b) the registration of the Company’s shares for trade on the Stock Exchange, or

 

(c) a change of the Company’s structure and any arrangement between the Company
and its shareholders and/or creditors and/or holders of options on the Company’s
shares, or

 

(d) a statutory merger or statutory spin-off or an arrangement which
economically amounts to a merger or a spin-off, or

 

(e) a transaction or a series of consecutive transactions within a period of 12
months, in which all or substantially all of the issued and outstanding share
capital of the company are sold to a third party;

  “Successor Company”    Any entity with which the Company is merged, or which
acquires the Company, following which the Company is not the surviving entity;  
“Stock Exchange”    Any established stock exchange or a national market system,
including a foreign stock exchange;   “Termination Date”    The earlier of the
date of notice of dismissal of, or resignation by the Offeree in question and
the date the employee-employer relationship between the Offeree and the Company
or a subsidiary thereof is terminated, as the case may be;   “Trustee”    The
trustee specified in the Notice of Share Option Grant of the relevant Offeree
and any other trustee who shall replace the same for the purposes of this Plan.

 

3.

Shares Subject to Plan; Issuance of Options

 

3.1

The Company, during the term of this Plan will at all times reserve and keep
available such number of Ordinary Shares as shall be sufficient to satisfy the
vested portion of Options granted under the Plan and any other share and option
plans which may be adopted by the Company in the future, subject to any
adjustment provided below. Such Ordinary Shares may consist, in whole or in
part, of authorized and unissued shares or treasury shares. Any shares that are
subject to Options that, for any reason, expire or are terminated unexercised
shall again become available for issuance under the Plan. In the event of any
merger, reorganization, consolidation, recapitalization, share dividend, share
distribution, stock split, spin off, combination or reclassification of shares
or any other change in corporate structure affecting the number of authorized
Ordinary Shares, an adjustment in the number of shares to be covered by the Plan
shall be made by the Board, consistent with its determinations under section 4,
below.

 

3.2

The Company shall offer the Offerees, for consideration to be determined
separately for each Offeree, non-marketable and non transferable (excluding
transfer to heirs in the event of death, as provided for in section 4.4 below or
in circumstances as provided in section 9.5) options, the exact number of which
is to be determined by the Board from time to time, subject to the provisions of
section 3.1 above (the “Options”), each convertible into one Ordinary Share (the
“Exercise Shares”), all as provided below. In the event that any Option

 

5



--------------------------------------------------------------------------------

  granted under the Plan shall expire, terminate or be cancelled for any reason
without having been exercised in full, and to such extent not exercised, such
Exercise Shares subject thereto shall again be available for the purposes of the
Plan.

 

3.3

Under the Plan, the Options shall be offered to the Offerees, whose identities
shall be determined at the Board’s sole discretion. The Options shall be offered
on an individual and personal basis, at the recommendation of the Company’s CEO
and subject to the Board’s approval in respect of each and every Offeree.

 

3.4

In respect of each individual Offeree, the Board shall, determine in its sole
discretion: (i) the number of Options to be granted to such Offeree under this
Plan, (ii) the Exercise Price of each Option, (iii) the Effective Date, (iv) the
vesting schedule and conditions in respect of the Options granted to such
Offeree, including the acceleration of such vesting schedule and (v) any other
matter which is necessary or desirable for, or incidental to, the administration
of the Plan.

 

3.5

With respect to Israeli Offerees, the Options shall be issued under the
Trustee’s name, and shall be held in trust by the Trustee for the benefit of
such Offerees, as provided for in section 6 below.

 

3.6

The Plan shall be administered by the Board and the Board shall have, in
addition to the powers and authorities vested in it under the Plan, all the
powers and authorities to efficiently administer the Plan as well as to construe
and interpret the terms of the Plan and awards granted pursuant to the Plan.

 

3.7

Upon or within a reasonable time following the issuance of the Options to an
Offeree (or in favour thereof), the Company shall provide such Offeree with a
notice of such issuance (the “Notice of Share Option Grant”). The Notice of
Share Option Grant shall be signed by the Offeree and the Company and shall
include, among others, the following details:

 

  (a)

The number of Options granted to the Offeree or in favour thereof;

 

  (b)

The Exercise Price of each Option;

 

  (c)

The Effective Date;

 

  (d)

The vesting schedule and conditions in respect of the Options granted to such
Offeree;

 

  (e)

The applicable tax route chosen by the Company;

 

  (f)

The expiration date of the Options; and

 

  (g)

Any further provision determined by the Board under the provisions of this Plan.

 

4.

Terms of the Options

 

4.1

Each Option shall entitle the Offeree holding such Option to receive, upon
exercise of the Option, one fully paid-up Ordinary Share.

 

4.2

If the Ordinary Shares of the Company shall at any time be changed or exchanged
by declaration of a stock dividend (bonus stock), stock split, combination or
exchange of stock, recapitalization, or any other like event by or of the
Company, and as often as the same shall occur, then the number and class of the
Exercised Shares underlying the Options subject to the Plan and the Exercise
Price shall be appropriately and equitably adjusted so as to maintain the
proportionate equity portion represented by the Options and the total Exercise

 

6



--------------------------------------------------------------------------------

  Price of the Options, provided, however, that no adjustment shall be made by
reason of the distribution of subscription rights (rights offering) on
outstanding Ordinary Shares or other issuance of shares by the Company. Except
as expressly provided herein, no issuance by the Company of stock of any class,
or securities convertible into stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares underlying an Option. Any adjustment according to this section shall
be subject to the receipt of a tax ruling or approval from the tax authorities,
if and as necessary.

 

4.3

In the event that the employee-employer relationship between an Offeree and the
Company or a subsidiary of the Company, as applicable, shall terminate, the
following provisions shall apply:

 

  4.3.1

In the event that such employee-employer relationship shall terminate without
Cause prior to the Offeree’s exercise of an Option granted to him/her in whole
or in part, the Offeree shall be entitled to exercise the Option during a period
of up to 3 months (unless otherwise determined in each Offeree’s Notice of Share
Option Grant) commencing on the Termination Date according to the number of
Options the right to the exercise of which had vested by the Termination Date.
In the event that such Offeree shall not exercise such Option by the end of such
period, such Option, and the right to acquire such shares shall terminate, all
interests and rights of the Offeree in and to the same shall ipso facto expire.
Options which the Offeree shall not have been entitled to exercise upon the
Termination Date shall expire automatically on the Termination Date and shall
have no value whatsoever. It is clarified that during such period of up to 3
month the Offeree’s entitlement to exercise Options shall not continue to vest.

The Board, at its sole and absolute discretion and without such act constituting
a precedent in respect of any other Offeree, shall be entitled to extend the
period during which the Offeree shall be entitled to exercise the Option, by a
period to be fixed by the Board.

 

  4.3.2

In case the Offeree will be employed by the Company in a continuous period of
less then a full calendar year, the Offeree will be entitled to receive a
relative part of the Options which are vested in that same year, according to
the number of the continuous month in which the Offeree was employed by the
Company in that same calendar year; For the purpose of demonstration only (and
under the assumption that the vesting period was defined as one year for each
quantum) in case where the Offeree’s employment by the Company will terminate
after eightteen (18) month from the grant of the Options, then the Offeree will
be entitled to exercise the first quantum and half of the second quantum.

 

  4.3.3

Notwithstanding the provisions of sections 4.3.1 and 4.3.2 above, in the event
that such employee-employer relationship shall terminate with Cause, all the
Options granted to such Offeree, and the right to acquire such Exercise Shares
shall terminate, all interests and rights of the Offeree in and to the same
shall ipso facto expire on the Termination Date. Any Options which were
immediately exercisable on the Termination Date shall also expire automatically
and such Options shall have no value whatsoever.

 

  4.3.4

For the avoidance of doubt, it is hereby clarified that a dismissed Offeree
shall not be entitled to claim against the Company that he/she was prevented
from continuing to receive vested Options from the date of his/her dismissal.
Such dismissed Offeree shall not be entitled to any compensation in respect of
the Options which would have vested in his/her favour had he/she not been
dismissed.

 

7



--------------------------------------------------------------------------------

4.4

The provisions of Section 4.3 above shall apply, mutatis mutandis, to the
termination of relationship between Consultant and the Company or a subsidiary
of the Company.

 

4.5

The Options shall not be transferable or marketable in any manner, save for a
transfer to an Offeree’s heirs in the event of such Offeree’s death (provided
that upon the demise of such Offeree, such Options shall have been in force),
and may be exercised, during the lifetime of the Offeree, only by the Offeree.

Options inherited by heirs shall be exercisable by such heirs or by the Executor
of the Offeree’s estate, in such portion vested up to the date of Offeree’s
death. Such exercise shall take place within twelve (12) month of the date of
death or until the last date on which the deceased would have been entitled to
exercise such Options, whichever is later. For the avoidance of doubt, it is
clarified that the Offeree’s entitlement to Options shall not continue to vest
after his/her death.

Options inherited by heirs which are not exercisable by the heirs within the
time specified herein, shall terminate and the Exercise Shares covered by such
Options shall revert to the Plan. In addition to the foregoing and without
derogating therefrom, any right to acquire Exercise Shares shall terminate all
interests and rights in and to the same shall ipso facto expire.

 

4.6

Notwithstanding the provisions of section 4.3.1 above, the provisions of section
4.4 above shall apply, mutatis mutandis, to the Offeree if his/her employment or
engagement was terminated due to his/her total and permanent disability or
retirement after the age of 67.

 

4.7

Should the Company grant Options to a particular Offeree on several Effective
Dates, the Offeree’s vesting schedule and entitlement to exercise a portion of
the Options granted on a particular Effective Date shall be calculated on the
basis of such particular Effective Date and separately from the rest of the
Options granted to such Offeree.

 

4.8

The Board shall have the sole authority to extend the exercise periods detailed
in sections 4.3-4.5 above at its sole discretion

 

5.

Manner of Exercising the Option

 

5.1

The options shall be exercisable, at any time, subject to the satisfaction of
all vesting terms and conditions, set out in this Plan and in the Offeree’s
Notice of Share Option Grant.

Without derogating from the above after Termination Date and regarding the
relevant Offeree (or his/her heirs) alone – during the period such Offeree may
exercise the Options in accordance with the provisions of section 4 above;

 

5.2

Should an Offeree wish to exercise the Options available to him/her for exercise
and to convert such Options to Exercise Shares, the Offeree shall submit to the
Company a written request, on a form as attached hereto as Schedule A or as
otherwise prescribed by the Company, for an issuance of Exercise Shares in
respect of the Options, the details of which to be specified in the request (the
“Exercise Notice”). The Offeree shall attach to the Exercise Notice an amount
that equals the Exercise Price multiplied by the Number of Vested Options which
the Offeree wishes to exercise (the “Exercise Amount”). The Exercise Notice
shall be deemed to have been received by the Company following the Offeree’s
actual payment to the Company of the Exercise Amount, including without
limitation, by cash or check, in respect of the Options to be exercised. The
date of receipt by the Company of the Exercise Notice shall for all purposes be
deemed as the exercise date (the “Exercise Date”).

 

8



--------------------------------------------------------------------------------

In the case of an Israeli Offeree, the Company shall also transfer the Exercise
Notice to the Trustee. The Trustee shall be entitled to set additional
exercising procedures as the Trustee shall see fit, provided that the Trustee
gives the Company prior written notice, of any such procedures.

 

5.3

Exercise Notices which are submitted after the last date set for exercising the
Options, or which were received by the Company under section 5.2 above but not
during a period during which the Options may be exercised in accordance with
section 5.1 above, or which specify Options which have not yet vested, or which
do not contain all of the details which must be included in a Notice of Exercise
- shall not be accepted and shall have no force whatsoever.

The Offeree shall execute and deliver any document required under any law or by
the Company or the Trustee for the purposes of issuance of the Exercise Shares,
including any agreement between the Company and its shareholders setting forth
certain obligations of the Company’s shareholders and certain restrictions and
limitations on the transfer shares of the Company including, without limitation,
the terms of a “bring along” provision.

 

5.4

After the date on which the Exercise Notice, together with the Exercise Amount,
has been received by the Company, as provided for in section 5.2 above, the
Company shall issue the Exercise Shares in respect of the Options specified in
the Exercise Notice and shall register the Offeree as owner of the Exercise
Shares in the Company’s shareholders registry, and shall then deliver to the
Offeree, at his/her express prior written demand, a share certificate in respect
of the Exercise Shares.

 

5.5

Notwithstanding the above, in the case of an Israeli Offeree, the Exercise
Shares shall be issued under the Trustee’s name and the Company shall register
the Trustee as owner of the Exercise Shares in the Company’s shareholders
registry, and shall then deliver to the Trustee, at the Trustee’s express prior
written demand, a share certificate in respect of the Exercise Shares. An option
issuance certificate exercised in respect of all of the Options specified
therein, shall expire and be void and shall not entitle its owner to any right.

Should an option issuance certificate be exercised in respect of part of the
Options specified therein - the option issuance certificate shall be void
insofar as it concerns the exercised Options. Following the Exercise Date and
against receipt of the option issuance certificate the Company shall deliver to
the Offeree (and in the case of an Israeli Offeree – to the Trustee) a new
amended option note reflecting the number of Options to which the Offeree who
had exercised Options and converted same to Exercise Shares is entitled.

 

5.6

Notwithstanding the provisions of section 5 above:

 

  5.6.1

Exercise Shares shall not be issued pursuant to the exercise of Options unless
the exercise of such Options and the issuance and delivery of such Exercise
Shares shall comply with any law and shall be further subject to the approval of
the Company with respect to such compliance.

 

  5.6.2

As a condition to the exercise of an Option, the Board may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Exercise Shares are being purchased only for investment and without any
present intention to sell or distribute such Exercise Shares if, in the opinion
of the Company, such a representation is required under any Applicable Laws.

 

5.7

Until the consummation of an IPO, the Exercise Shares shall be voted by an
irrevocable proxy, attached hereto as Schedule B (the “Proxy”) pursuant to the
directions of the Board, such Proxy to be assigned to the person or persons
designated by the Board. Such person or

 

9



--------------------------------------------------------------------------------

  persons designated by the Board shall be indemnified and held harmless by the
Company against any cost or expense (including counsel fees) reasonably incurred
by him/her, or any liability (including any sum paid in settlement of a claim
with the approval of the Company) arising out of any act or omission to act in
connection with the voting of such Proxy unless arising out of such member’s own
fraud or bad faith, to the extent permitted by applicable law. Such
indemnification shall be in addition to any rights of indemnification the
person(s) may have as a director or otherwise under the Company’s Articles of
Association, any agreement, any vote of shareholders or disinterested directors,
insurance policy or otherwise

 

5.8

An Option not exercised within ten (10) years from the issuance of the Options
to an Offeree shall expire automatically, and shall have no value whatsoever.

 

6.

Trust

The Options and/or Exercise Shares and/or other shares received subsequently
following any realization of rights, including without limitation bonus shares,
which are granted to an Israeli Offeree under the Plan shall be allocated or
issued under the Trustee’s name and shall be held by the Trustee for the
Offeree’s benefit, in accordance with the following terms and conditions:

 

6.1

Subject to the provisions of sections 9.4 below, the Options and/or Exercise
Shares which shall have been issued under the Trustee’s name for the Offeree’s
benefit shall be the Trustee for a period not shorter than the period specified
within section 102 for the tax route chosen by the Board or for a different
period that shall be specified in accordance with the 102 Provisions from time
to time (the “Lockup Period”).

 

6.2

Subject to the provisions of section 102, an Offeree shall not transfer or
release from the control of the Trustee any Option or any Exercise Share, until
the lapse of the Lockup Period. Notwithstanding the above, if any such release
or Transfer occurs during the Lockup Period, the sanctions under section 102
shall apply to and shall be borne by such Offeree.

 

6.3

In the event that a stock split shall be effected or bonus shares shall be
issued on account of the Exercise Shares which have been issued for the
Offeree’s benefit, such new split or bonus shares shall be transferred by the
Company to the Trustee to hold for such Offeree’s benefit. Such split or bonus
shares issued in connection with Exercise Shares that are subject to the 102
Provisions, shall be subject to the 102 Provisions for all purposes.

 

6.4

In the event that an Offeree is no longer employed or engaged by the Company, as
the case may be, then the Company may condition the holding of the Exercise
Shares which are subject to such Option by the Trustee for the benefit of such
Offeree in the participation of such Offeree in the Trustee fee.

 

6.5

The execution of any instructions given to the Trustee by an Offeree shall be
subject to approval of such order by the Company. The Company shall approve
instructions given by an Offeree to the Trustee within a reasonable period of
time, provided that such instructions are in full compliance with the terms of
the Plan. The approval by the Company of any instructions given to the Trustee
by an Offeree shall not constitute proof of the Company’s recognition or
acknowledgement or acceptance of any right of such Offeree.

 

6.6

Subject to the provisions of this Plan, Options granted to Israeli Offerees
and/or Exercise Shares shall not be released from the control of the Trustee nor
shall they be transferred unless the Company and the Trustee are satisfied that
the full amounts of Tax due by the applicable Offeree have been paid or will be
paid.

 

10



--------------------------------------------------------------------------------

6.7

As long as the Options and any Exercise Shares are held by the Trustee for the
benefit of the Offeree, all rights of the Offeree over such Options and Exercise
Shares cannot be transferred other than by will or laws of descent and
distribution.

 

7.

Taxes

 

7.1

Any tax imposed in respect of the Options and/or the exercise of the Options
into Exercise Shares and/or the sale and/or the transfer of the Options and/or
the Exercise Shares shall be borne solely by the Offerees, and in the event of
any Offeree’s death, by his/her heirs. The Company shall not be liable for the
aforementioned taxes, directly or indirectly, nor shall they be required to pay
such taxes indirectly by any increase in the Offerees’ salaries or remuneration.
To the extent that the Company might be held responsible for such tax, the
imposed tax shall be deducted, on the date such tax is payable, from the sale
consideration or paid to the Trustee or to the tax authorities by the Offerees,
as applicable. The Company may condition the exercise of Options or the transfer
or the assignment of Options or Exercise Shares upon a withholding of such tax
or upon receiving a confirmation, to the Company’s satisfaction, that such tax
has been paid by the Offeree. The Company may set procedures to ensure
compliance with Applicable Laws.

 

7.2

Without derogating from the above, the Options and/or Exercise Shares which are
granted to Israeli Offeree, who are not a “controlling shareholders” in the
Company and/or a Consultant, shall be subject to the 102 Provisions, as shall
apply from time to time, and the regulations promulgated thereunder. The Board
shall have the absolute discretion to choose between any available tax routes to
Employees under Section 102 of the Ordinance. Options allotted to Offerees, who
are “controlling shareholders” in the Company, or to Consultants shall be
subject to Section 3(i) of the Ordinance, as shall apply from time to time. The
Board shall have the absolute discretion to decide whether Options granted
pursuant to Section 3(i) of the Ordinance shall be held with the Trustee for any
lockup period

 

7.3

The ramifications of any future modification of the Applicable Laws regarding
the taxation of Options and/or shares granted to offerees shall apply to the
Offerees accordingly and such Offerees shall bear the full cost thereof, unless
such modified laws expressly provide otherwise. For the avoidance of doubt,
should the applicability of such taxing arrangements to this Plan or to
securities issued in the framework thereof be stipulated by an application by
the Company or by the Trustee that same shall apply, the Company shall be
entitled to decide, at its absolute discretion, whether to apply such taxing
arrangements and to instruct the Trustee to act accordingly.

 

7.4

The Offerees shall indemnify the Company and the Trustee, immediately upon their
so notifying the Offerees, for any tax amount (including interest and/or fines
of any type and/or linkage differentials in respect of tax and/or withheld tax)
payable by the Offerees under Applicable Laws (including under the 102
Provisions, if such provisions shall apply), and which has been paid by the
Company or a subsidiary of the Company or the Trustee or which the Company, a
subsidiary of the Company or the Trustee are required to pay to a local or
foreign tax authority. The Company and the Trustee (if applicable) may exercise
such indemnification by deducting the amount subject to indemnification from the
Offerees’ salaries or remunerations.

 

8.

Registration of the Exercise Shares

 

8.1

Should a reorganization or certain other arrangements regarding the Company’s
share capital be necessary prior to the issuance of the Company’s shares on a
Stock Exchange, Offerees hereby agree that the rights attached to the Options
and/or Exercise Shares shall be adjusted accordingly.

 

11



--------------------------------------------------------------------------------

8.2

Should the Company’s shares be traded on a Stock Exchange, each Offeree shall be
entitled to sell the Exercise Shares, subject to the Lockup Period applicable to
such Offeree, and to the provisions of sections 6 and 7 above and to any other
applicable provision regarding such lockup of shares, as may be required under
any applicable law, the rules of the Stock Exchange where the Company’s shares
are traded or by the underwriters involved in such issuance.

 

8.3

In the event that the Company’s shares shall be registered for trade on a Stock
Exchange, the Company does not undertake to register any Exercise Shares for
trade on such Stock Exchange, or that such registration, if carried out at all
at the Board’s discretion, shall take place within a certain period of time
following the public trading of the Company’s shares. Without derogating from
the foregoing however, the Company shall use its reasonable efforts to register
the Exercise Shares for trade within a reasonable time following the date the
Company’s shares shall be traded on a Stock Exchange.

 

8.4

Subject to the provisions of section 7 above, the Company shall bear all
expenses incurred in connection with the issuance and the registration of the
Exercise Shares including stamp duty (if applicable).

 

9.

The Rights Attached to the Exercise Shares

 

9.1

The Exercise Shares are Ordinary Shares of the Company, and they shall carry
rights equal for all intents and purposes to the Ordinary Shares of the same
class already included in the Company’s share capital, but subject to (i) the
restriction on the voting rights in the General Meetings by virtue of such
shares until the consummation of an IPO as provided in section 5.7 above,
(ii) the restrictions on sale of the Exercise Shares as provided in section 9.4
below and (iii) the Company’s option to purchase the Exercise Shares as provided
for in section 9.5 below.

Exercise Shares shall be entitled to any dividend or other distributions of the
Company provided that the record date used to determine the persons eligible for
participation in such distribution shall occur on or after the Exercise Date.
The Exercise Shares shall not be protected against their dilution in the
Company’s capital in any manner whatsoever.

 

9.2

For the avoidance of doubt, it is hereby clarified that the Exercise Shares
shall not constitute a separate class of shares, but shall be an integral part
of the Company’s Ordinary Shares.

 

9.3

Any change to the Company’s Memorandum or Articles of Association which affects
the rights attached to the Company’s shares, shall also apply to the Options and
the Exercise Shares. The provisions of the Plan shall remain applicable, with
the necessary modifications arising from any such change.

 

9.4

At the end of the Lockup Period, each Offeree shall be entitled to sell or
transfer the Exercise Shares, subject to the provisions of sections 9.5-9.6
below.

 

9.5

Notwithstanding the provisions of sections 4.4, 6.1 and 9.4 above, the Company
shall have the right to purchase from any Offeree all or part of his/her
Exercise Shares and all or part of his Options, vested or unvested, at a price
determined by the Board in good faith to reflect the fair market value of such
shares or options (the “Purchase Consideration”).

Without derogating from other provisions of this Plan, the Company shall not be
entitled to purchase such Exercise Shares under this section 9.5 during any of
the following periods:

 

  (a)

As long as the Company’s shares shall be listed on a Stock Exchange.

 

12



--------------------------------------------------------------------------------

  (b)

The first six months following the exercise of the Options into Exercise Shares
– regarding such Exercise Shares only.

The Company shall be entitled to assign its rights under this section 9.5, with
regards to any or all of the Exercise Shares or Options, without being required
to obtain the consent of any Offeree and such assignee and any of its assignees
shall have the right to reassign the said rights.

 

9.6

Notwithstanding anything to the contrary in the Articles of Association of the
Company, none of the Offerees shall have a right of first refusal in relation
with any sale of shares in the Company.

 

9.7

Unless otherwise determined by the Board, until such time as the Company shall
complete an IPO, the sale of Shares by the Offeree shall be subject to a right
of first refusal on the part of the Repurchaser(s).

Repurchaser(s) means (i) the Company, if permitted by applicable law, (ii) if
the Company is not permitted by applicable law, then any affiliate of the
Company designated by the Board; or (iii) if no decision is reached by the
Board, then the Company’s existing shareholders (save, for avoidance of doubt,
for other Offerees who received Options under the Plan), pro rata in accordance
with their shareholding. The Offeree shall give a notice of sale (hereinafter
the “Notice”) to the Company in order to offer the Shares to the Repurchaser(s).

 

9.8

The Notice shall specify the name of each proposed purchaser or other transferee
(hereinafter the “Proposed Transferee”), the number of Exercise Shares offered
for sale, the price per Share and the payment terms. The Repurchaser(s) will be
entitled for thirty (30) days from the day of receipt of the Notice (hereinafter
the “Notice Period”), to purchase all or part of the offered Shares on a pro
rata basis based upon their respective holdings in the Company.

 

9.9

If by the end of the Notice Period not all of the offered Shares have been
purchased by the Repurchaser(s), the Offeree shall be entitled to sell the
remainder of the Exercise Shares at any time during the ninety (90) days
following the end of the Notice Period on terms not more favourable than those
set out in the Notice, provided that the Proposed Transferee agrees in writing
that the provisions of this section shall continue to apply to the Shares in the
hands of such Proposed Transferee. Any sale of Shares exercised from Options
issued under the Plan by the Offeree that is not made in accordance with the
Plan or the Notice of Share Option Grant shall be null and void.

 

10.

Changes to the Plan and in the Company’s Share Capital

 

10.1

The Company shall be entitled, from time to time, to update and/or change the
terms of this Plan, in whole or in part, at its sole discretion, provided that
such change shall not substantially financially derogate from the rights
attached to the Options (whether vested or unvested) as of the date of such
modification or update or the rights attached to the Exercise Shares issued
under this Plan as of such date.

 

10.2

Notwithstanding the provisions of section 10.1 above, upon the occurrence of a
Significant Event:

 

  10.2.1

The Board shall be entitled (but not obliged), at its sole discretion, to adjust
the rights of an Offeree under the Plan, including by any of the following (a)

 

13



--------------------------------------------------------------------------------

  provide an Offeree with substitute securities or rights of the Successor
Company as is reasonable in the opinion of the Board; the grant of any such
substitute shall be considered as full compliance with the terms of this Plan;
(b) provide for an exchange of Options or Shares for a monetary compensation
(including both vested and unvested Options and including for avoidance of doubt
a cash out of the Option for the net value), as shall be determined in good
faith solely by the Board, which shall also have full authority to select the
method for determining the payment (and such determination may provide that
payment shall be set at zero if the value of Shares is determined to be less
than the Exercise price or in respect of Exercised Shares which would not
otherwise be exercisable or vested or that payment may be made only in excess of
the Exercise price); (c) decide that every unvested Option and unexercised
vested Options shall expire automatically, and shall have no value whatsoever;
(d) provide for the Optionees to have the right to exercise all vested Options
within a set time period and sell all of their Exercise Shares on the same terms
and conditions as applicable to the other shareholders selling their Ordinary
Shares as part of the Significant Event; (e) provide for the acceleration of
vesting of such Options, as to all or part of the Exercised Shares covered by
the Options which would not otherwise be exercisable or vested, under such terms
and conditions to be determined by the Board.

 

  10.2.2

The Board may determine that any payments made in respect of the Options shall
be made or delayed to the same extent that payment of consideration to the
holders of the Ordinary Shares in connection with the Significant Event is made
or delayed as a result of escrows, indemnification, earn outs, holdbacks or any
other contingencies, and the terms and conditions applying to the payment made
to the Offeree, including participation in escrow, indemnification, releases,
earn-outs, holdbacks or any other contingencies.

 

  10.2.3

Notwithstanding the foregoing, in the event of a Significant Event, the Board
may determine, in its sole discretion that the terms of any Option be otherwise
amended, modified or terminated, without any liability to the Company or its
Affiliates and to their respective its officers, directors, employees and
representatives and the respective successors and assigns of any of the
foregoing in connection with the method of treatment or chosen course of action
permitted hereunder.

 

  10.2.4

Neither the authorities and powers of the Board under this Section 10.2, nor the
exercise or implementation thereof, shall (i) be restricted or limited in any
way by any adverse consequences (tax or otherwise) that may result to any
Offeree, and (ii) as, inter alia, being a feature of the Option upon its grant,
be deemed to constitute a change or an amendment of the rights of such holder
under this Plan, nor shall any such adverse consequence be deemed to constitute
a change or an amendment of the rights of such holder under this Plan, and may
be effected without consent of any Offeree and without any liability to the
Company or its Affiliates and to their respective its officers, directors,
employees and representatives and the respective successors and assigns of any
of the foregoing.

 

  10.2.5

The Board may determine different treatment of Options within the scope of a
Significant Event such that the Board may take different actions with respect to
the vested and unvested portions of an Option, may determine an amount or type
of consideration to be received or distributed in a Significant Event which may
differ as among the Offerees, and as between the Offerees and any other holders
of shares of the Company.

 

14



--------------------------------------------------------------------------------

  10.2.6

The Board’s determinations pursuant to this Section 10.2 shall be conclusive and
binding on all Participants.

 

  10.2.7

If determined by the Board, the Offerees shall be subject to the definitive
agreement(s) in connection with the Significant Event as applying to holders of
Shares including such terms, conditions, representations, undertakings,
liabilities, limitations, releases, indemnities, participating in transaction
expenses and escrow arrangement. Each Participant shall execute such separate
agreement(s) or instruments as may be requested by the Company, the Successor
Company or the acquirer in connection with such in such Significant Event and in
the form required by them. The execution of such separate agreement(s) may be a
condition to the receipt of assumed or substituted securities, payment in lieu
of the Option or the exercise of any Option. Without de4rogatinf from the above,
each Optionee acknowledges and agrees that the Board shall be entitled to
authorize any one of its members to sign share transfer deeds in customary form
in respect of the Exercise Shares held by such Optionee and that such share
transfer deed shall bind the Optionee;

 

10.3

The Board shall be entitled, from time to time, to determine that the granting
of Options to any Offeree or any particular type of Offerees under this Plan
shall be carried out subject to any changes, additions and conditions to be
determined by the Board at its absolute discretion, including providing for
sub-plans for certain types of Offerees, and in respect of such Offerees the
Plan shall be deemed to include the provisions of any such determination or
sub-plan, as well.

 

10.4

This Plan (together with the Notice of Share Options Grant signed by the Company
and the Offeree) supersedes all of the agreements and/or understandings reached
prior to the date of granting of Options to such Offeree between the Company or
any subsidiary thereof and any of the Offerees in connection with issuance of
shares of the Company or options on shares of the Company. Any representation
and/or promise and/or undertaking made and/or given by the Company and/or by any
subsidiary thereof or by whomsoever on their behalf, which have not been
expressed herein, shall have no force and effect.

 

10.5

The issuance of the Options and the Exercise Shares under this Plan shall not
restrict the Company in any way regarding the future creation of additional
and/or other classes of shares, including classes of shares that may in any
manner be preferred over the currently existing Ordinary Shares that are offered
to the Offerees under this Plan. This issuance of the Options and Exercise
Shares under this Plan shall also not grant any of the Offerees the right to any
compensation in the event of such creation of an additional class of shares or
equalling of rights between classes of shares.

 

10.6

In the event of the proposed dissolution or liquidation of the Company, any or
all outstanding Options will expire immediately prior to the consummation of
such proposed action, unless otherwise determined by the Board.

 

11.

Notices; Documentation

 

11.1

Notices and requests regarding this Plan shall be sent in writing to the
addresses of the Company and the Offeree as follows: The Company – Applied
Immune Technologies Ltd.. (Attn.: CEO, only) Gutwirth Industrial Park, Technion
City, Haifa 32000,Israel, PO Box 39; The Offeree - to the Offeree’s address as
registered in records of the Company or a subsidiary of the Company, as
applicable. Such notices shall be deemed received at the addressee as follows:
if sent by registered mail - within 5 days of their being deposited for mailing
at a post office in Israel, and if hand-delivered - on the day of delivery.

 

15



--------------------------------------------------------------------------------

11.2

Until the Company’s shares are traded on a Stock Exchange, the Company shall
have the right to request from any or all the Offerees, and such Offerees shall
provide or execute, any certificate, declaration or other document which in the
Company’s reasonable opinion shall be necessary or desirable pursuant to
Applicable Laws including without limitation any certificate or agreement which
the Company shall reasonably require from such Offerees as members of a class of
the Company’s shareholders, or any certificate, declaration or other document
deemed by the Board in its reasonable opinion to be appropriate or necessary or
desirable for the purposes of (i) raising capital for the Company, (ii) the
reorganization of the Company, including, in the event of a consolidation or
merger of the Company (whether or not the Company is the surviving entity
pursuant to such merger), or any sale, lease, exchange, transfer, or other
dispositions of all or substantially all of the assets or shares of the Company,
or (iii) the sale or exchange of any Exercise Shares held by such Offerees as
may be deemed necessary or desirable by the Board.

 

12.

Governing Law

The Plan and all instruments issued thereunder shall be governed by and
construed in accordance with the laws of the State of Israel, without giving
effect to the principles of conflict of laws. The competent courts of Tel-Aviv,
Israel shall have exclusive jurisdiction in any matters pertaining to the Plan.

 

16



--------------------------------------------------------------------------------

Schedule A

SHARE OPTION PLAN (2014)

FORM OF EXERCISE NOTICE

To

[Name and address of the Trustee]

I, the undersigned Offeree, hereby state as follows:

 

1.

I am the beneficial owner of                  Option(s) to purchase
                Ordinary Shares of Applied Immune Technologies Ltd. (“the
Company”), each having a par value of NIS 0.01 (respectively: “the Options”;
“the Shares”). The Option(s) are held in trust by you, in accordance with the
Trust Agreement between you and the Company, the Company’s Share Option Plan
(2014) under which the Options were granted and the Notice of Share Option Grant
signed between myself and the Company (the plan and the notice shall be referred
to, collectively, as the “Plan”) and with Applicable Laws (as defined in the
Plan).

 

2.

I wish to exercise my Option(s) as follows:                  number of Option(s)
to be exercised for a total of                  Shares.

 

3.

I acknowledge that I have received, read and understood the Plan and I agree to
abide by and be bound by its terms and conditions.

 

4.

Until the issuance of the Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to receive dividends or any other rights as a shareholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. Until the
consummation of an IPO, the Exercise Shares shall be voted by an irrevocable
proxy attached hereto (the “Proxy”), pursuant to the directions of the Board.

 

5.

Offeree understands that Offeree may suffer adverse tax consequences as a result
of Offeree’s purchase or disposition of the Shares. Offeree represents that
Offeree has consulted with any tax consultants Offeree deems advisable in
connection with the purchase or disposition of the Shares and that Offeree is
not relying on the Company or any subsidiary of the Company for any tax advice.

 

Submitted by:                  Accepted by: OFFEREE:                  Applied
Immune Technologies Ltd.

 

    

 

   Signature     

By:

        Title:    Print Name:                                                  
Address:                                                       

Social Security/I.D. Number:

                                                       Date
Received:                        

 

17



--------------------------------------------------------------------------------

Schedule B

PROXY

I, the undersigned, as record holder of securities of Applied Immune
Technologies Ltd. (the “Company”) hereby irrevocably appoints the person who
holds the office of the chairman of the board of directors of the Company, at
any time, or any other person designated for such purpose by the Company’s board
of directors, as my proxy to attend all shareholders’ meetings and to vote,
execute consents, and otherwise represent me with respect to the shares received
from Options granted pursuant to the Company’s Share Option Plan (2014), in the
same manner and with the same effect as if the undersigned were personally
present at any such meeting or voting such securities or personally acting on
any matters submitted to shareholders for approval or consent.

I hereby irrevocably waive any right to receive notice in connection with any
such meeting of the Shareholders of the Company, whether Regular or
Extraordinary, adjourned or otherwise.

This proxy is made pursuant the Applied Immune Technologies Ltd. Share Option
Plan (2014) dated,                     .

The proxy-holder shall waive any preemptive right, right of first refusal, right
of first offer, co-sale right or any other similar participation right or
restriction to which I will be entitled by virtue of the securities whether
offered by the Company or any shareholder thereof.

The Shares shall be voted by the proxy holder in the same proportion as the
votes of the other shareholders of the Company.

This proxy is irrevocable as it may effect rights of third parties.

The irrevocable proxy will remain in full force and effect until the
consummation of an IPO, upon which it will terminate automatically.

This proxy shall be signed exactly as the shareholder’s name appears on his
share certificate.

 

 

     

 

DATE       NAME   

 

      SIGNATURE   

 

18



--------------------------------------------------------------------------------

NOTICE TO THE ISRAELI EMPLOYEES OF THE COMPANY

Applied Immune Technologies Ltd.

(the “Company”)

To:

 

                                         

Notice of Share Option Grant

You (the “Offeree”) have been granted options, pursuant to of the Applied Immune
Technologies Ltd. Share Option Plan (2014) attached hereto as Exhibit A (the
“Plan”) and this Notice of Share Option Grant, to purchase shares of the
Company’s Ordinary Shares as follows:

 

Effective Date

                                 

Exercise Price per Option:

                                 

Total Number of Options Granted:

                                 

The Trustee

                                                      

The Tax route

  Capital Gain   

 

1.

All terms not expressly defined herein shall have the meaning assigned to them
in the Plan, unless such interpretation does not conform with the circumstances
or context of the issue.

 

2.

Your entitlement to the Exercise Shares by virtue of the Options hereby granted
shall vest (the “Number of Vested Options”) at the following rates and dates:

 

Amount of vested Options

   Vesting Date                                                   
                                                Total

Nothing of the foregoing shall be construed so as to derogate from the Lockup
Period provided under the 102 Provisions or the restrictions on the exercise of
Options provided in the Plan.

For the purpose of calculating your entitlement to the Options, you shall not be
deemed to be employed in the Company during periods for which you shall not be
entitled to severance pay pursuant to section 10 of the Severance Pay
Regulations (Severance Pay Calculation and Resignation that shall be deemed to
be Dismissal), 5724-1964.

 

19



--------------------------------------------------------------------------------

3.

Any exercise of your right to purchase shares according to your Number of Vested
Options shall not derogate from your right to purchase the remainder of the
Exercise Shares to which you shall be entitled by virtue of the Options granted
to you, if and when, such remainder shall vest.

 

4.

Your Options/ Exercise Shares shall be held in trust under the terms and
conditions of the “capital gains route” under Section 102 of the Ordinance. The
trust period will commence upon the date of allotment of the Option and will
terminate after 24 months from the date in which the Option was granted or any
other period determined under the Ordinance with respect to the “capital gain
route” or determined by the Israeli Income Tax Authorities (the “Lock-Up
Period”).

 

5.

The following provisions shall apply to the Options:

 

  5.1

The Options shall be exercisable, in whole or in part, immediately upon the
vesting of the right to exercise the Options as described in section 2 above.

 

  5.2

Exercising the Options to Exercise Shares shall be contingent upon payment to
the Company of the Exercise Price per each Option, as provided for in section 5
of the Plan.

 

  5.3

An Option not exercised within ten (10) years from the issuance of the Options
to an Offeree shall expire automatically, and shall have no value whatsoever.

 

  5.4

The Company and its shareholders shall have certain rights in the Exercise
Shares as specified in the Plan, including the Company’s right to purchase such
shares set out in section 9.5 of the Plan and the right of the shareholders of
the Company to require the Offeree sell his/her Exercise Shares set out in
section 10.2 of the Plan.

 

  5.5

Until the consummation of an IPO, the Exercise Shares shall be voted by an
irrevocable proxy attached to the Plan as Schedule B (the “Proxy”) pursuant to
the directions of the Board, such Proxy to be assigned to the person or persons
designated by the Board.

 

6.

Notwithstanding any provision of the Plan:

 

  6.1

Prior to the payment of the tax applicable under law, including under the 102
Provisions (the “Applicable Tax”), the Options and/or the Exercise Shares or
rights arising therefrom shall not be transferable or assignable, shall not be
subject to any mortgage, liens, attachment or other encumbrance, and no power of
attorney or note of transfer shall be issued in respect thereof, whether such
instrument enter into force immediately or at a future date, excluding transfer
by power of a last will or under law and all subject to the terms of the Plan.

 

  6.2

Should the Options or Exercise Shares have been transferred pursuant to the
provisions of a last testamentary instrument or under applicable law, the 102
Provisions shall apply to the heirs or transferees of the deceased Offeree.

 

  6.3

Subject to the approval of the Plan by the Income Tax Authority, you shall be
taxed in Israel in accordance with the provisions of the “capital gain route”
under Section 102 of the Ordinance, including the provisions the regulations and
any tax ruling or agreement obtained by the company with regard to the Plan.

In accordance with Section 102(b)(4) of the Ordinance, if you sell Exercise
Shares (or release the Option or the Exercise Shares from the Trust) before the
termination of the Lock-Up Period, you will be liable to pay tax at your
marginal income tax rate, in addition to social security and health tax
contributions.

 

20



--------------------------------------------------------------------------------

By your signature on this Notice of Share Option Grant you herby take upon
yourself to comply with the conditions set under Section 102 of the Ordinance
with regard to the “capital gain route” and the Regulations.

 

  6.4

Subject to the 102 Provisions, the Trustee shall not transfer the Options and/or
the Exercise Shares to the Offeree name, and shall not transfer the
consideration received from the sale of the Exercise Shares to the Offeree,
unless one of the following conditions shall be fulfilled:

 

  6.4.1

the Offeree provided the Trustee with a certificate from the Assessing Officer
that the Applicable Tax has been paid; or

 

  6.4.2

the Offeree paid the Trustee an amount equalling to the amount of tax applicable
in accordance with the 102 Provisions of the “consideration”, as defined in
section 102 of the Ordinance (the “Taxable Consideration”) for such sale, and
the Trustee checked the manner of calculating the payable amount, at his/her
sole discretion, and was fully satisfied that the calculation was performed
accurately and lawfully; or

 

  6.4.3

The Trustee deducted the applicable tax in accordance with the 102 Provisions of
the Taxable Consideration, or any other amount as shall be approved by the
Assessing Officer, from the consideration he/she received from the sale of the
Options and/or the Exercise Shares.

 

7.

The Options shall not be transferable or marketable in any manner, save for a
transfer to an Offeree’s heirs in the event of such Offeree’s death or transfer
under the provisions of sections 9.5 and 10.2 of the Plan.

 

8.

It is hereby clarified that the Options and/or the Exercise Shares are
extraordinary, one-time benefits granted to the Offerees, and are not and shall
not be deemed a salary component for any purpose whatsoever, including in
connection with calculating severance compensation under the Severance
Compensation Law, 5723-1963 and the regulations promulgated thereunder.

 

9.

THE OFFEREE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
SECTION 2 ABOVE IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE
COMPANY OR THE RELEVANT SUBSIDARY.

THE OFFEREE FURTHER ACKNOWLEDGES AND AGREES THAT THIS NOTICE AND THE
TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OFFEREE’S RIGHT OR THE RIGHT OF THE
COMPANY OR RELEVANT SUBSIDIARY TO TERMINATE OFFEREE’S EMPLOYMENT AT ANY TIME,
WITH OR WITHOUT CAUSE.

 

21



--------------------------------------------------------------------------------

10.

By the Offeree’s signature below she/he hereby:

(a)     acknowledges receipt of a copy of the Plan and accepts the Options
and/or Exercise Shares subject to all of the terms and provisions of the Plan
and this Notice and declares that he/she has reviewed the Plan and this Notice
in their entirety.

(b)    declares that he/she has had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement, and fully understand all
provisions of this Notice and the Plan.

(c)     agrees to accept as binding, conclusive and final all decisions or
interpretations of the board upon any questions relating to the Plan and this
Notice.

(d)     declares that she/he is familiar with Section 102 and the regulations
and rules promulgated thereunder, including without limitations the provisions
of the applicable tax route, and agrees to comply with such provisions, as
amended from time to time.

(e)     agrees to the terms and conditions of the trust deed signed between the
Trustee and the Company and/or the applicable Affiliate, attached hereto as
Exhibit [—] including but not limited to the control of the Options and/or
Exercise Shares by the Trustee.

(f)     acknowledges that releasing the Options and/or Exercise Shares from the
control of the Trustee prior to the termination of the Holding Period
constitutes a violation of the terms of Section 102 and agrees to bear the
relevant sanctions.

(g)     authorizes the Company to provide the Trustee with any information
required for the purpose of executing its obligations under the Ordinance, the
trust deed and the trust agreement, including without limitation information
about his/her Options and/or Exercise Shares, income tax rates, salary bank
account, contact details and identification number.

(h)     declares that he/she is a resident of the state of Israel for tax
purposes on the date of allocation and agrees to notify the Company upon any
change in the residence address indicated above and acknowledges that if he/she
ceases to be an Israeli resident or if his/her engagement with the Company is
terminated, the Options and/or Exercise Shares shall remain subject to
Section 102, the trust agreement, the Plan and this Notice.

(i)    The Offeree warrants and undertakes that at the time of grant of the
Options herein, or as a consequence of the grant, the Offeree is not and will
not become a holder of a “controlling interest” in the Company, as such term is
defined in Section 32(9) of the Ordinance.

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Options are granted under and governed by the
terms and conditions of the Plan and this Notice of Share Option Grant.

 

OFFEREE   Applied Immune Technologies Ltd. Ltd.     I.D./ Passport
No.                                                                 By:  
                                                      
    Date:                        Date:                     

 

 

This notice shall enter into force only upon the approval of the Plan by the
Israeli Income Tax Authorities in accordance with the 102 provisions and at the
date on which the Company will notify you of such approval, and from that date
only. The Options will be issued at the name of the Trustee on or after such
approval shall be granted.

 

 

22